Judgment unanimously reversed, on the law and the facts, petition dismissed and the assessments reinstated, with $50 costs and disbursements to appellants. These are consolidated proceedings for the five tax years 1962-1963 through 1966-1967. The property, located at the northwest corner of Lexington Avenue and East 79th Street, is improved with an apartment house, co-operatively owned. The experts for both parties used a capitalization method based on estimated income and expenses on the assumption that the building was operated as a commercial venture. The petitioner’s expert, however, utilized an unrealistic vacancy allowance and projected estimated deductible expenses that were not based on independent proof and were highly speculative. Furthermore, on the basis of comparable sales the land value assessments are not excessive. The unit lot factor used by petitioner’s expert is similarly unrealistic upon all the proof. Moreover, the comparable sales used by this appraiser were made in a period remote from the assessment years. The substantial number of comparable sales submitted by the city’s expert establish that the land assessments were within permissible range. Settle order on notice. Concur — Botein, P. J., Stevens, Tilzer, McNally and Bastow, JJ.